DISMISS; Opinion Filed September 16, 2013.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-01254-CV
                                       No. 05-13-01255-CV
                                       No. 05-13-01256-CV
                                       No. 05-13-01257-CV

                             IN RE TROY LEE PERKINS, Relator

                 Original Proceeding from the 282nd Judicial District Court
                                   Dallas County, Texas
         Trial Court Cause No. F07-00645-S, F07-71769-S, F07-71970-S, F07-71990-S

                              MEMORANDUM OPINION
                           Before Justices Moseley, Bridges, and Lewis
                                   Opinion by Justice Moseley
        Before the Court is relator=s petition for writ of mandamus asking this Court to order the

trial court to allow him to appeal his criminal conviction. The facts and issues are well known to

the parties, so we need not recount them herein. This Court does not have jurisdiction over

relator=s petition. See TEX. CODE CRIM. PROC. ANN. Art. 11.07 (West Supp. 2010); In re Vasquez,

No. 04-12-00314-CR, 2012 WL 2125956, at *1 (Tex. App.—San Antonio June 13, 2012, orig.

proceeding). Accordingly, we DISMISS relator=s petition for a writ of mandamus for want of

jurisdiction.




                                                   /Jim Moseley/
 131254F.P05                                       JIM MOSELEY
                                                   JUSTICE